JAMES K. PREWITT, Judge.
Following Plaintiffs arrest for driving while intoxicated, his driver’s license was revoked for refusing to take a breath test. Thereafter he sought judicial review under Section 577.041, RSMo Supp.1997. When Defendant did not file an answer within the time ordinarily allowed, a default judgment was entered requiring that Defendant reinstate Plaintiffs driver’s license. Defendant appeals.1
Judicial review under Section 577.041 does not require the Director of *133Revenue to file an answer or other responsive pleadings. Nguyen v. Director of Revenue, 900 S.W.2d 238, 239 (Mo.App. 1995); Gothard v. Spradling, 586 S.W.2d 443, 446 (Mo.App.1979). See also Dudley v. Director of Revenue, 926 S.W.2d 943, 944 (Mo.App.1996); Daus v. Director of Revenue, 840 S.W.2d 892, 893 (Mo.App. 1992).
The judgment is reversed and the cause remanded for further proceedings consistent with this opinion.
GARRISON, C.J., and MONTGOMERY, P.J., concur.

. Respondent has not filed a brief. "While there is no penalty prescribed for the failure to file a brief, we are required to decide the case without the benefit of that party’s authorities and points of view.” Fitzgerald v. Director of Revenue, 922 S.W.2d 478, 479 n. 3 (Mo.App.1996).